Citation Nr: 0626668	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to a shell fragment wound 
to the abdomen.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the 
abdomen.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied the 
veteran's claims seeking entitlement to service connection 
for a right hip disability, and a disability rating in excess 
of 10 percent for residuals of a shell fragment wound of the 
abdomen.   

On his March 2003 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  Such a hearing was scheduled for May 2006, and the 
veteran was so notified.  However, he failed to report for 
his scheduled hearing, and to date has not explained his 
absence to VA.  Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2005).  

The veteran also perfected appeals of the RO's November 2001 
denial of service connection for a left wrist disability, and 
of an increased rating for post-traumatic stress disorder 
(PTSD).  However, in a July 2002 rating decision, the veteran 
was granted service connection for a left wrist disability.  
Because the veteran was awarded service connection for this 
disability, it is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Likewise, 
in a July 2004 rating decision, the veteran was granted a 
total (100 percent) rating for his PTSD.  Because the veteran 
has been afforded the maximum available benefit sought on 
appeal, this issue is also no longer on appeal before the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  




FINDINGS OF FACT

1.  Competent evidence of the onset of a right hip disability 
during military service or within a year thereafter, or due 
to or the result of a service-connected disability, has not 
been presented.  

2.  The veteran's residuals of a shell fragment wound to the 
abdomen result in some pain and tenderness of the abdomen, 
but no chronic gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active military service, nor caused by service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for residuals of a shell fragment wound 
to the abdomen have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5319 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
April 2001, August 2002, April 2003, and September 2003 
letters.  In addition, the RO letters provided the veteran 
with specific information relevant to the VA's duty to 
notify.  Thus, no further notices are required.  See 
Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the aforementioned RO letters 
properly notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims, the Board finds 
that he has been notified of the need to provide such 
evidence.  See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's 
notice letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the statement of the case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the veteran's increased rating claim, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his claim.  While he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard, 
supra.  In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate date to be assigned is rendered moot.  

I. Service connection - Right hip disability

The veteran seeks service connection for a right hip 
disability, to include as secondary to a shell fragment wound 
to the abdomen.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Finally, service connection may also be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran does not 
allege, and the service medical records do not demonstrate, 
onset of a right hip disability during military service.  
While the veteran did sustain a shell fragment wound to the 
abdomen during service in Vietnam, no right hip involvement 
was noted at that time.  The veteran did not otherwise seek 
treatment for a right hip disability during military service.  
Additionally, a right hip disability was not noted on service 
separation, or within the years immediately following 
service.  Rather, the veteran contends that shrapnel 
fragments left in his body following his injury contributed 
to deterioration of his right hip.  

VA medical treatment records confirm a current disability of 
the right hip.  According to an October 1999 VA X-ray report, 
the veteran had collapse of the right femoral head with joint 
space narrowing.  Avascular necrosis was also diagnosed.  He 
subsequently had a total right hip replacement at a VA 
medical center in December 2002.  As the medical evidence 
conclusively establishes a right hip disability, verified by 
X-ray, a current right hip disability is conceded by the 
Board.  Thus, the question remaining is whether such a 
disability is due to or the result of his service-connected 
shell fragment wound to the abdomen, or is aggravated 
therein.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Upon receipt of the veteran's claim, he underwent VA medical 
examination in June 2001.  His claims file was reviewed, and 
he was physically examined by a VA physician.  The examiner 
noted that while the veteran had sustained a shell fragment 
wound to the abdomen during military service, no metallic 
fragments penetrated the abdomen into the hip or pubic 
region.  Additionally, a wire suture which had caused an 
abscess, and no other complications, was removed in September 
1999.  After examining the veteran and reviewing the claims 
file, the VA physician did not indicate any nexus between the 
veteran's right hip disability, diagnosed as avascular 
necrosis, and his service-connected shell fragment wound.  
Rather, his avascular necrosis was characterized as 
idiopathic in nature, according to the VA medical examiner.  

A subsequent VA medical examination was afforded the veteran 
in April 2004.  He again reported chronic right hip pain, and 
contended this was due to or the result of his service-
connected shell fragment wound to the abdomen, and resulting 
complications.  The VA examiner both physically examined the 
veteran and reviewed the claims file.  After performing these 
actions, the examiner stated he could not find "any evidence 
of trauma to the hip nor shell fragment wounds to the hip 
that would account for his necrosis."  

Overall, the Board finds the preponderance of the evidence to 
be against the award of service connection for a right hip 
disability.  While a current right hip disability has been 
confirmed, the evidence of record does not indicate this 
disability was incurred during military service or within a 
year thereafter, or is due to or the result of a service-
connected disability.  While the veteran has been afforded VA 
examination in June 2001 and April 2004, no VA examiner has 
indicated a nexus between any current right hip disability 
and either an in-service injury or his service-connected 
shell fragment wound to the abdomen.   In fact, both VA 
examiners suggested such a nexus was unlikely.  The veteran 
has also not presented evidence to the contrary.  In the 
absence of competent evidence that the veteran's current 
right hip disability was either incurred during military 
service or within a year thereafter, or is due to or the 
result of a service-connected disability, service connection 
for a right hip disability must be denied.  

The veteran has himself alleged that his current right hip 
disability is due to his shell fragment wound in service, or 
the residuals thereof.  However, as a layperson, his 
statements regarding medical opinion and causation are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right hip disability.  
The evidence of record does not indicate such a disability 
was either incurred during military service or within a year 
thereafter, or is due to or the result of a service-connected 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Shell fragment wound to the abdomen

The veteran seeks a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the abdomen.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran's shell fragment wound residuals are currently 
rated under Diagnostic Code 5319, for Muscle Group XIX.  
Muscle Group XIX includes the muscles of the abdominal wall.  
The function of these muscles is support and compression of 
the abdominal wall and thorax, flexion and lateral motions of 
the spine, and synergists in strong downward movements of the 
arm.  Under Diagnostic Code 5319, a 10 percent evaluation is 
assigned for moderate disability, and a 30 percent disability 
evaluation is warranted for moderately severe disability.  A 
50 percent evaluation is contemplated for severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5319 (2005).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2005).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2005).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2005).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).  

Considering first the veteran's in-service medical history, 
he sustained a shell fragment wound to the abdomen in 1968, 
while serving in Vietnam.  He was treated at a military 
hospital in Vietnam, and was able to return to full duty, 
with no functional impairment noted at the time.  On his 
service separation examination, a scar of the abdomen was 
noted, but he was without any gastrointestinal disabilities 
or other functional impairment.  

Upon receipt of the veteran's claim, he was afforded a May 
2001 VA medical examination.  He reported chronic pain around 
the area of his shell fragment wound.  He stated he underwent 
surgical repair of some drainage around his abdominal scar in 
1995, and a few years later had another operation to remove 
some remaining metallic fragments.  Aside from some pain and 
tightness around the site of his shell fragment wound, he 
denied any gastrointestinal disabilities related to this 
injury.  No history of peptic ulcer disease or dyspepsia was 
noted.  He was also without vomiting, hematemesis, or melena.  
On physical examination, he had a well-healed scar, 
approximately 5.5 inches in length and .5 inches in width, 
along the lower abdomen.  The scar was without tenderness or 
herniation, and only minimal tissue loss was observed.  A 
surgical scar, 3.5 inches in length, was also observed in the 
lower abdominal region.  The areas around the scar were 
slightly hyper-pigmented, but with no keloid formation.  He 
was also without skin ulceration or infection in the 
abdominal region.  His weight was within normal limits.  No 
limitation of motion of the abdomen was observed.  His 
abdomen was soft and nontender, with no masses or 
organomegaly.  Bowel sounds were normal.  No gastrointestinal 
disease was detected clinically at that time.  

More recently, the veteran again underwent VA medical 
examination in April 2004.  He again reported pain of the 
abdomen in the area of his initial injury, especially with 
bending and lifting.  Physical examination revealed him to be 
in good health, with no evidence of weight loss.  His abdomen 
was soft, without masses or evidence of disability.  No 
gastrointestinal disability was diagnosed at that time.  

The veteran has also received VA medical treatment at the New 
Orleans and Biloxi VA medical centers since the initiation of 
his claim.  While he has reported some pain and tenderness of 
the abdomen in the vicinity of his shell fragment wound, he 
has not been diagnosed with or treated for a gastrointestinal 
disability resulting from this disability.  The veteran has 
also not indicated the existence of any private treatment 
records for his shell fragment wound.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's shell 
fragment wound to the abdomen.  As noted above, the next 
higher rating of 30 percent requires moderately severe 
impairment to Muscle Group XIX, which has not been 
demonstrated in the present case.  According to the May 2001 
and April 2004 VA examination reports, as well as the 
veteran's VA outpatient treatment records, his abdomen is 
without tenderness, organomegaly, or masses.  His weight was 
within normal limits, and no nutritional deficits were 
observed.  He also denied vomiting, hematemesis, or melena.  
At no time has he been diagnosed with a gastrointestinal 
disability related to his shell fragment wound.  Overall, the 
preponderance of the evidence is against a finding of 
moderately severe impairment, for which a 30 percent rating 
would be warranted.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  
However, in the present case while the veteran has shell 
fragment wound and surgical scars of the lower abdomen, these 
scars have consistently been described as small, well-healed 
and non-tender, with no resulting ulceration, infection, 
limitation of motion, or other impairment.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's abdominal scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for scars.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a shell fragment wound 
of the abdomen have themselves required no extended periods 
of hospitalization since the initiation of this appeal, and 
are not shown by the evidence to present marked interference 
with employment in and of themselves.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a shell fragment wound to the abdomen.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right hip disability is denied.  

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the abdomen is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


